Exhibit 10.25
 
 
CONSULTING AGREEMENT


This Agreement is made and entered into as of the 28th day of August 2011
between SE Media Partners Inc.  ("Consultant"), having offices at 2854 Johnson
Ferry Road, Marietta, Georgia 30062 and Minerco Resources, Inc. having offices
at 16225 Park Ten Place, Houston, TX 77084.
 
In consideration of the mutual promises made herein, the parties hereto agree as
follows:


1.  
Engagement.  The Company hereby engages the Consultant to render consulting
advice to the Company upon the terms and conditions set forth herein to advise
on a marketing program that is intended to stimulate better recognition,
understanding, and valuation of the Company, by increasing market interest in
the Company.

 
2.  
Terms of the Agreement.  This Agreement shall be effective on the Effective Date
and shall continue for 2 months and the Company has the option to extend
Agreement for an additional 1 month unless terminated by either party on 60 days
prior notice.



3.  
Time Devoted by Consultant.  Consultant shall devote such time and effort as is
reasonably necessary to achieve the purposes hereof in his reasonable
discretion.



4.  
Place Where Services Will Be Rendered.  The Consultant will perform the Services
in accordance with this Agreement at his home or other office obtained by him at
his sole cost and expense office.  In addition, at the Company convenience, the
Consultant will perform services by phone or by any other mean requested by the
Company.  The Company shall not provide the Consultant an office, cell phone,
computer, printer or any other support services, supplies or equipment in
connection with services to be provided as set forth herein.



5.  
Payment to Consultant.



a.  
20 million Restricted Shares of MINE.pk



6.  
Independent Contractor.  Both the Company and Consultant agree that the
Consultant will act as an independent contractor in the performance of his/her
duties under this Agreement.  Accordingly, Consultant shall be responsible for
payment of all taxes including federal, state and local taxes arising out of the
Services, including by way of illustration but not limitation, payroll taxes,
federal and state income tax, Social Security tax, unemployment insurance and
disability taxes, and any other taxes or business licenses required whether
federal, state or local in nature.



7.  
Confidential Information.  Consultant agrees to hold Company’s or Confidential
Information in strict confidence and not to make Company Proprietary or
Confidential Information available in any form to any third party or to use it
for any purpose other than as specified in this Agreement.



8.  
Employment of Others.  All Services shall be performed exclusively by Consultant



9.  
Indemnification.  If a court or administrative agency determines that Consultant
is an employee of Company, Consultant shall indemnify and hold Company harmless
and shall pay all of Company’s related fines, damages, assessments, benefits and
reasonable attorney’s fees incurred by the Company with such motive.



 
 

--------------------------------------------------------------------------------

 
10.  
Governing Law.  This Agreement, its interpretation, performance or any breach
thereof, shall be construed in accordance with, and all questions with respect
thereto shall be determined by, internal, substantive laws of the State of
Texas.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement.  A failure of either Consultant or the Company to
enforce at any time or for any period of time the provisions of this Agreement
shall not be construed to be a waiver of such provisions or of the right of
Consultant or the Company to enforce each and every such provision.  Company and
Consultant shall waive trial by jury in any action, proceeding or counterclaim
brought by one against the other, or any matters arising out of or in any way
connected with this Agreement, the relationship of Company and Consultant,
Consultant’s use or occupancy of Company’s office or any claim of injury or
damage.  In the event either party files suit to enforce any of the terms
hereof, the prevailing party shall be entitled to an award of reasonable legal
fees and costs and venue for any such action shall be exclusively in Atlanta,
Georgia.



11.  
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which together shall be deemed the
same Agreement.



12.  
Assignment.  This Agreement may not be assigned without the prior written
consent of Company or Consultant.



13.  
Survival.  The provisions of Section 7, 9 and 10 shall survive termination or
expiration of the Agreement.

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.
 
[minesig.jpg]


